DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2022 was considered by the examiner.
Reasons for Allowance/Examiner’s Comments
Claims 2-15 and 17-18 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 7:  The prior art of record does not disclose or suggest a system comprising “further comprising one or 
Specifically regarding the allowability of independent claim 11:  The prior art of record does not disclose or suggest a system comprising “wherein: at least one of the one or more slave controllers is communicatively coupled to at least one other of the one or more slave controllers and is operable, in response to receiving a control signal, to transmit a switching command to the least one other of the one or more slave controllers”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Specifically regarding the allowability of independent claim 12:  The prior art of record does not disclose or suggest a system comprising “wherein: the master controller is further configured to transmit a status request to the at least one of the one or more slave controllers; the at least one of the one or more slave controllers is further operable to transmit a status update to the master controller in response to receiving the status request; and the master controller is further configured to output an error signal indicative that the at least one of the one or more of the slave controllers has failed, if the master controller does not receive the status update or if the status update is 
Specifically regarding the allowability of independent claim 14:  The prior art of record does not disclose or suggest a system comprising “further comprising: one or more light sensors operable to generate one or more light readings and being communicatively coupled to the master controller and/or at least one of the one or more slave controllers, wherein the master controller is further configured to determine whether to output, based on the one or more light readings, an error signal indicative that one or more of the slave controllers have failed”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Specifically regarding the allowability of independent claim 15:  The prior art of record does not disclose or suggest a system comprising “further comprising: one or more backup slave controllers communicatively coupled to the master controller and at least one of the one or more slave controllers, wherein the master controller is further configured to determine whether to transmit the switching command to the one or more backup slave controllers based on an error signal”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Specifically regarding the allowability of independent claim 17:  The prior art of record does not disclose or suggest a system comprising “wherein a first one of the one or more slave controllers is configured to: compare a light reading of a first light sensor associated with the first slave controller with a light reading of a second light sensor associated with a second slave controller; and adjust the light reading of the first light sensor based on the comparison, and at least one of the one or more slave 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872